In their application for rehearing, and their brief in support thereof, counsel for the defendants take exception to a statement contained in the opinion rendered herein to the effect that they had admitted that the accident alleged by plaintiff, and which gave rise to his demand for compensation, had happened. It is true that the admission referred to was a qualified one and the opinion should have so shown. Inasmuch as we were satisfied, however, that plaintiff had satisfactorily proven that he had sustained the injury complained of as a result of that accident, the fact that the admission was made only "for the sake of argument" did not make any difference in the conclusions and results reached by us.
Plaintiff's testimony about the actual happening of the accident was corroborated by that of two witnesses who were working with him on the truck at the time, and in fact it is not contradicted nor is it disputed save for the insinuation made by counsel for the defendants that he is a malingerer and apparently was not telling the truth.
Further than that, the evidence shows that immediately following the accident, plaintiff was taken to the employer's hospital and that for eight weeks thereafter he was given treatment at the instance of his employer. As further shown also by an averment in a plea of prematurity filed on behalf of the defendants, he was paid compensation for a period of eight weeks and that payments were then discontinued, not because he did not have any accidental injury, but for the reason that he refused to submit to a form of treatment which could only be administered or given under an anaesthetic. We think therefore that we were justified in proceeding with a discussion of the other issues in the case on the basis that the accident had happened even *Page 476 
though the admission as made by counsel was a qualified one.
All the other points raised in the application are disposed of in the opinion handed down, and as we find no reason to change our views in any manner, the rehearing applied for will be refused.